Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 29, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31340 THE CATO CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-0484485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 Denmark Road, Charlotte, North Carolina 28273-5975 (Address of principal executive offices) (Zip Code) (704) 554-8510 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Emerging growth company ¨ (Do not check if a smaller reporting company) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of July 29, 2017, there were 23,683,331 shares of ClassA common stock and 1,755,601 shares of ClassB common stock outstanding. THE CATO CORPORATION FORM 10-Q Quarter Ended July 29, 2017 Table of Contents Page No. PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Income and Comprehensive Income 3 For the Three Months and Six Months Ended July 29, 2017 and July 30, 2016 Condensed Consolidated Balance Sheets 4 At July 29, 2017 and January 28, 2017 Condensed Consolidated Statements of Cash Flows 5 For the Six Months Ended July 29, 2017 and July 30, 2016 Notes to Condensed Consolidated Financial Statements 6 – 17 For the Three Months and Six Months Ended July 29, 2017 and July 30, 2016 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 – 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended July 29, 2017 July 30, 2016 July 29, 2017 July 30, 2016 (Dollars in thousands, except per share data) REVENUES Retail sales $ 205,026 $ 236,654 $ 442,681 $ 522,151 Other revenue (principally finance charges, late fees and layaway charges) 1,935 2,233 4,021 4,709 Total revenues 206,961 238,887 446,702 526,860 COSTS AND EXPENSES, NET Cost of goods sold (exclusive of depreciation shown below) 141,258 149,059 287,041 313,032 Selling, general and administrative (exclusive of depreciation shown below) 64,280 67,555 128,062 138,626 Depreciation 4,882 5,672 9,942 11,348 Interest and other income (1,329) (1,377) (2,272) (4,305) Cost and expenses, net 209,091 220,909 422,773 458,701 Income/(Loss) before income taxes (2,130) 17,978 23,929 68,159 Income tax (benefit)/expense (1,249) 2,091 2,578 16,398 Net (loss)/income $ (881) $ 15,887 $ 21,351 $ 51,761 Basic earnings/(loss) per share $ (0.03) $ 0.57 $ 0.82 $ 1.86 Diluted earnings/(loss) per share $ (0.03) $ 0.57 $ 0.82 $ 1.86 Dividends per share $ 0.33 $ 0.33 $ 0.66 $ 0.63 Comprehensive income: Net income/(loss) $ (881) $ 15,887 $ 21,351 $ 51,761 Unrealized gain (loss) on available-for-sale securities, net of deferred income taxes of $114 and $373 for the three and six months ended July 29, 2017 and $276 and $370 for the three and six months ended July 30, 2016, respectively 192 459 625 612 Comprehensive income/(loss) $ (689) $ 16,346 $ 21,976 $ 52,373 See notes to condensed consolidated financial statements (unaudited). 3 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) July 29, 2017 January 28, 2017 ASSETS (Dollars in thousands) Current Assets: Cash and cash equivalents $ 77,746 $ 47,234 Short-term investments 159,887 201,233 Restricted cash and investments 3,703 3,691 Accounts receivable, net of allowance for doubtful accounts of $1,141 and $1,348 at July 29, 2017 and January 28, 2017, respectively 29,555 30,336 Merchandise inventories 106,197 145,682 Prepaid expenses and other current assets 14,451 15,632 Total Current Assets 391,539 443,808 Property and equipment – net 122,457 126,386 Noncurrent deferred income taxes 12,386 13,773 Other assets 22,657 22,357 Total Assets $ 549,039 $ 606,324 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 74,544 $ 105,249 Accrued expenses 57,569 61,313 Accrued bonus and benefits 3,130 3,068 Accrued income taxes 2,282 2,282 Total Current Liabilities 137,525 171,912 Other noncurrent liabilities 48,910 50,509 Stockholders' Equity: Preferred stock, $100 par value per share, 100,000 shares authorized, none issued - - Class A common stock, $.033 par value per share, 50,000,000 shares authorized; issued 23,683,331 shares and 24,853,129 shares at July 29, 2017 and January 28, 2017, respectively 796 837 Convertible Class B common stock, $.033 par value per share, 15,000,000 shares authorized; issued 1,755,601 shares and 1,751,576 shares at July 29, 2017 and January 28, 2017, respectively 58 58 Additional paid-in capital 97,306 95,207 Retained earnings 264,033 288,015 Accumulated other comprehensive income/(loss) 411 (214) Total Stockholders' Equity 362,604 383,903 Total Liabilities and Stockholders' Equity $ 549,039 $ 606,324 See notes to condensed consolidated financial statements (unaudited). 4 Table of Contents THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended July 29, 2017 July 30, 2016 (Dollars in thousands) Operating Activities: Net income $ 21,351 $ 51,761 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 9,942 11,348 Provision for doubtful accounts 258 442 Purchase premium and premium amortization of investments 1,854 (1,255) Share-based compensation 1,778 1,856 Excess tax benefits from share-based compensation - (125) Deferred income taxes 1,015 - Loss on disposal of property and equipment 592 974 Changes in operating assets and liabilities which provided (used) cash: Accounts receivable 523 2,032 Merchandise inventories 39,485 7,086 Prepaid and other assets 892 (1,279) Accrued income taxes - (132) Accounts payable, accrued expenses and other liabilities (34,287) (17,701) Net cash provided by operating activities 43,403 55,007 Investing Activities: Expenditures for property and equipment (6,425) (9,952) Purchase of short-term investments (15,770) (84,806) Sales of short-term investments 56,461 40,502 Purchase of other assets (661) (167) Change in restricted cash and investments (13) (6) Net cash provided/(used) in investing activities 33,592 (54,429) Financing Activities: Dividends paid (17,204) (17,489) Repurchase of common stock (29,618) (7,696) Proceeds from line of credit 21,000 - Payments to line of credit (21,000) - Proceeds from employee stock purchase plan 244 244 Excess tax benefits from share-based compensation - 125 Proceeds from stock options exercised 95 230 Net cash used in financing activities (46,483) (24,586) Net increase/(decrease) in cash and cash equivalents 30,512 (24,008) Cash and cash equivalents at beginning of period 47,234 67,057 Effect of exchange rate on cash - - Cash and cash equivalents at end of period $ 77,746 $ 43,049 Non-cash activity: Accrued other assets and property and equipment $ 830 $ 763 Accrued treasury stock 423 - See notes to condensed consolidated financial statements (unaudited). 5 Table of Contents THE CATO CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS AND SIX MONTHS ENDED JULY 29, 2, 2016 NOTE 1 - GENERAL: The condensed consolidated financial statements have been prepared from the accounting records of The Cato Corporation and its wholly-owned subsidiaries (the “Company”), and all amounts shown as of and for the periods ended July 29, 2017 and July 30, 2016 are unaudited. In the opinion of management, all adjustments considered necessary for a fair statement have been included. All such adjustments are of a normal, recurring nature unless otherwise noted. The results of the interim period may not be indicative of the results expected for the entire year. The interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto, included in the
